  EXHIBIT 10.1
 
 
SECURITIES PURCHASE AGREEMENT

 
This Securities Purchase Agreement (this “Agreement”) is dated as of December
23, 2014, between Palatin Technologies, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
"2012 Offering" means the offering in connection with the 2012 Offering
Documentation.
 
"2012 Offering Documentation" means the Securities Purchase Agreement dated as
of July 2, 2012 between the Company and the purchasers named therein (the "2012
Offering SPA"), the 2012 Warrants issued pursuant thereto, and the registration
rights agreement related thereto.
 
"2012 Securities" means the 2012 Shares, the 2012 Warrants and the 2012 Warrant
Shares (assuming the exercise in full of the 2012 Warrants without regard to any
limitations on exercise of the 2012 Warrants).
 
"2012 Shares" means the shares of Common Stock issued in the 2012 Offering.
 
"2012 Warrants" means the Warrants issued in the 2012 Offering.
 
"2012 Warrant Shares" means the shares of Common Stock issuable upon exercise of
the 2012 Warrants.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 and Rule 144 under
the Securities Act (and includes, without limitation, any investment manager or
advisor of any Person, any fund under management or advised by any Person, and
any funds with a common investment manager or advisor).
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” shall have the meaning set forth in the preamble of this Agreement.
 
“Approved Stock Plan” means any existing or hereafter adopted, entered into,
amended or amended and restated employee benefit plan, employment agreement or
any other agreement, plan or arrangement which has been approved by a majority
of the non-employee members of the Board of Directors (as defined below) or a
majority of the members of a committee of non-employee directors established for
such purpose, pursuant to which the Company’s securities may be issued to any
employee, consultant, officer or director for services provided to the Company;
provided, that after the date hereof the Company shall not increase the number
of shares of Common Stock reserved for issuance, or securities convertible,
exercisable or exchangeable for a number of shares of Common Stock or
instruments that derive value by reference to a number of shares of Common
Stock, under any Approved Stock Plan by more than 3,000,000 shares without the
prior written consent of the Initial Purchasers (as defined below), for so long
as the Initial Purchasers together with Affiliates thereof in the aggregate
beneficially own Common Stock or Common Stock Equivalents equal to or
convertible or exercisable, as the case may be, into at least 20% of the
Company’s outstanding shares of Common Stock (calculated as if the Warrants and
the 2012 Warrants were exercised in full without regard to any limitations on
exercise of the Warrants or the 2012 Warrants).
 
“Attribution Parties” shall have the meaning ascribed to such term in the
Warrants.
 
"Baker Brothers Purchasers" means 667, L.P. (Account #1), 667, L.P. (Account #2)
and Baker Brothers Life Sciences, L.P.
 
“Basic Amount” shall have the meaning ascribed to such term in Section
4.18(a)(ii).
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States, or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Buy-In” shall have the meaning ascribed to such term in Section 4.1(c).
 
“Buy-In Price” shall have the meaning ascribed to such term in Section 4.1(c).
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
 
2

--------------------------------------------------------------------------------

 
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company” shall have the meaning set forth in the preamble of this Agreement.
 
“Company Controlled Fundamental Transaction” shall have the meaning ascribed to
such term in the Warrants.
 
“Company Counsel” means Thompson Hine LLP, with offices located at, among other
places, 335 Madison Avenue, 12th Floor, New York, New York 10017.
 
"Down-Round Financing" means any Subsequent Equity Placement other than an
Up-Round Financing.
 
“DRS” shall have the meaning ascribed to such term in Section 2.2(a)(iii).
 
“DTC” shall have the meaning ascribed to such term in Section 2.2(a)(iii).
 
“DWAC” shall have the meaning ascribed to such term in Section 2.2(a)(iii).


“Effective Date” means the earliest of the date that (a) the Initial
Registration Statement (as defined in the Registration Rights Agreement) has
been declared effective by the Commission or (b) all of the Shares and the
Warrant Shares required to be registered for resale have been sold pursuant to
Rule 144 or may be sold pursuant to Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner-of-sale restrictions.


“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
“Excluded Securities” means any shares of Common Stock issued or issuable: (i)
in connection with any Approved Stock Plan; (ii) upon exercise of warrants
issued pursuant to a plan or arrangement which has been approved by a majority
of the non-employee members of the Board of Directors or a majority of the
members of a committee of non-employee directors established for such purpose,
pursuant to which the Company’s securities may be issued to any Person in
connection with services provided to the Company, provided that the Company
shall not issue warrants exercisable in the aggregate on an annual basis for
more than 250,000 shares of Common Stock, and shall not issue warrants with an
exercise price that is less than the market price of the Common Stock at the
time of issuance of such warrants; (iii) upon exercise of the 2012 Warrants, the
Warrants and the Series D 2014 Warrants, provided that the terms of such
Warrants and Series D 2014 Warrants are not amended, modified or changed on or
after the date hereof; (iv) upon conversion or exercise of any Common Stock
Equivalents which are outstanding on the day immediately preceding the date
hereof, provided that the terms of such Common Stock Equivalents are not
amended, modified or changed on or after the date hereof; and (v) prior to the
one (1) year anniversary of the Closing Date, pursuant to any Post-Closing
Registration Statement.


“FAST Program” shall have the meaning ascribed to such term in Section
2.2(a)(iii).


“FDA” shall have the meaning ascribed to such term in Section 3.1(ee).
 
“FDCA” shall have the meaning ascribed to such term in Section 3.1(ee).
 
“Fundamental Transaction” shall have the meaning ascribed to such term in the
Warrants.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Holder” shall have the meaning ascribed to such term in Section 4.19.
 
“Indebtedness” of any Person means (i) any individual indebtedness or series of
related indebtedness for borrowed money, including all obligations evidenced by
notes, bonds, debentures or similar instruments, in excess of five hundred
thousand dollars ($500,000.00), (ii) all debt securities convertible into or
exchangeable or exercisable for Common Stock or Common Stock Equivalents, and
(iii) any other instrument or transaction (such as a sale lease back or
factoring transaction) structured in a manner to circumvent the intent of this
definition and Section 4.17 or Section 4.18 in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms hereof to the extent necessary to correct this definition or any
portion hereof which may be defective or inconsistent with the intended
treatment of such instrument or transaction under Section 4.17 and Section 4.18.
 
“Initial Purchasers” means the Baker Brothers Purchasers and the QVT Purchasers.
 
 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a mortgage, lien, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg).
 
“Notice of Acceptance” shall have the meaning ascribed to such term in Section
4.18(a)(iii).
 
“Offer” shall have the meaning ascribed to such term in Section 4.18(a)(ii).
 
“Offer Notice” shall have the meaning ascribed to such term in Section
4.18(a)(ii).
 
“Offer Period” shall have the meaning ascribed to such term in Section
4.18(a)(iii).
 
“Offered Placement” shall have the meaning ascribed to such term in Section
4.18(a)(ii).
 
“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or its Subsidiary to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiary taken as a whole,
and (vii) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payments of custom duties in connection with the importation of
goods.
 
 
5

--------------------------------------------------------------------------------

 
 
“Person” means an individual or corporation, partnership, limited partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or subdivision
thereof) or other entity of any kind.
 
“Pharmaceutical Product” shall have the meaning ascribed to such term in Section
3.1(ee).
 
"Post-Closing Registration Statement" means any registration statement filed or
amended by the Company, or declared effective by the Commission, after the
Closing Date pursuant to the Securities Act relating to the issuance by the
Company of Common Stock or Common Stock Equivalents.
 
“Preferred Stock” shall have the meaning ascribed to such term in Section
3.1(g)(i).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened in writing.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.16.
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.16.
 
"Purchase Price" means $0.75.
 
“Purchaser(s)” shall have the meaning set forth in the preamble of this
Agreement.
 
“Purchaser Amount” shall have the meaning ascribed to such term in Section
4.18(a)(ii).
 
“Purchaser Condition” means the satisfaction of either of the following: (i) the
Maximum Percentage not being in excess of 9.99%, or (ii) such Purchaser has
delivered to the Company an opinion of counsel in a form reasonably satisfactory
to the Company that the Purchaser is not an Affiliate of the Company.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.
 
 
6

--------------------------------------------------------------------------------

 
 
"QVT Purchasers" means QVT Fund IV LP, QVT Fund V LP and Quintessence Fund L.P.
 
“Refused Placement” shall have the meaning ascribed to such term in Section
4.18(a)(iv).
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement.
 
“Requisite Percentage” means (x) as to any Down-Round Financing, 100%, allocated
as follows: (i) in the case of the QVT Purchasers, 63.35% in each instance
allocated among such QVT Purchasers as indicated by the QVT Purchasers, and (ii)
in the case of the Baker Brothers Purchasers, any percentage not subscribed for
in such Down-Round Financing by the QVT Purchasers, in each instance allocated
among such Baker Brothers Purchasers as indicated by the Baker Brothers
Purchasers; and (y) as to any Up-Round Financing, as follows: (i) in the case of
the QVT Purchasers, 63.35% in each instance allocated among such QVT Purchasers
as indicated by the QVT Purchasers, and (ii) in the case of the Baker Brothers
Purchasers, 20.13%, in each instance allocated among such Baker Brothers
Purchasers as indicated by the Baker Brothers Purchasers.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
"Required Holders" means (i) all of the Initial Purchasers for so long as each
Initial Purchaser together with its respective Affiliates beneficially own in
the aggregate Common Stock and/or Common Stock Equivalents (without regard to
any limitations on exercise of the Warrants or 2012 Warrants) equal to or
convertible or exercisable, as the case may be, into at least 5% of the
Company’s outstanding shares of Common Stock (calculated as if the Warrants and
the 2012 Warrants were exercised in full without regard to any limitations on
exercise of the Warrants or the 2012 Warrants) or (ii) otherwise, Purchasers
holding together with their Affiliates a majority amount of the aggregate of the
Securities and the 2012 Securities then outstanding.
 
“Required Reserve Amount” shall have the meaning ascribed to such term in
Section 4.10.
 
"Right of Participation End Date" means the earlier of (x) the date the Company
obtains the approval of the FDA for bremelanotide and (y) the four (4) year
anniversary of the Closing Date.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
 
7

--------------------------------------------------------------------------------

 
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” shall have the meaning ascribed to such term in the preamble of
this Agreement.
 
“Series C 2014 Warrants” means the warrants required to be delivered to the
Purchasers at the Closing in accordance with Section 2.2(a) hereof, in
substantially the form of Exhibit B attached hereto (with any changes thereto
being acceptable to the Purchasers).
 
“Series D 2014 Documentation” means that certain venture loan and security
agreement, dated as of December 23, 2014, by and among the Company, Horizon
Technology Finance Corporation and Fortress Credit Co LLC and the accompanying
note, Series D 2014 Warrants and registration rights agreement, in the forms
attached hereto as Exhibit C.
 
“Series D 2014 Warrants” means the warrants required to be delivered pursuant to
the Series D 2014 Documentation.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement, but excluding the Warrant Shares.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares and Warrants purchased hereunder, as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
“Subsequent Equity Placement” means, the Company or any Subsidiary thereof
shall, either directly or indirectly, offer, sell, grant any option to purchase,
or otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of or enter into any discussions or negotiations
as to) any of the Company’s or its Subsidiaries’ equity or equity equivalent
securities, including preferred stock or other instrument or security (including
any debt security) that is convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents and any Indebtedness that is (i) issued
in connection with any Subsequent Equity Placement, (ii) issued in conjunction
with or related to any issuance or potential issuance of Common Stock or Common
Stock Equivalents or (iii) convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents (other than Excluded Securities),
including, without limitation, any other transaction whereby the Company raises
or could receive any consideration and any other instrument or transaction
structured in a manner to circumvent the intent of this definition and Section
4.17 or Section 4.18 in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms
hereof to the extent necessary to correct this definition or any portion hereof
which may be defective or inconsistent with the intended treatment of such
instrument or transaction under Section 4.17 and Section 4.18.
 
 
8

--------------------------------------------------------------------------------

 
 
“Subsequent Placement Agreement” shall have the meaning ascribed to such term in
Section 4.18(a)(iv).
 
“Subsequent Placement Documents” shall have the meaning ascribed to such term in
Section 4.18(a)(vii).
 
“Subsidiary” means RhoMed Incorporated, a New Mexico corporation.
 
“Successor Entity” shall have the meaning ascribed to such term in the Warrants.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Stock Market, the New York Stock Exchange, the OTC Bulletin
Board, or the OTC Markets (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219 and a facsimile number of (718) 765-8718, and any
successor transfer agent of the Company.
 
"Up-Round Financing" offering means any Subsequent Equity Placement with a
purchase price per share, or with a conversion, exercise or exchange price per
share, in each case, that, after giving effect to any adjustments to such price
to account for value attributable to other instruments such as warrants or
options, is equal to, or exceeds, the Purchase Price (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after signing definitive documents) or any offering of
Common Stock sold as a unit in conjunction with any Common Stock Equivalents
with an exercise or conversion price greater than 150% of the Purchase Price (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after signing definitive
documents).
 
“Warrants” means the Series C 2014 Warrants required to be delivered to the
Purchasers at the Closing in accordance with Section 2.2(a) hereof.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase hereunder, (i) that
aggregate number of Shares set forth on such Purchaser’s signature page hereto
(which aggregate number of Shares for all Purchasers shall be 2,050,000) and
(ii) Series C 2014 Warrants to purchase that number of shares of Common Stock
set forth on such Purchaser’s signature page hereto, at the aggregate
Subscription Amount set forth on such Purchaser’s signature page hereto.  Each
Purchaser shall deliver to the Company, via wire transfer or a certified check
of immediately available funds in an amount equal to such Purchaser’s
Subscription Amount as set forth on its signature page hereto and the Company
shall deliver to each Purchaser its respective Shares and Warrants being
purchased hereunder, and the Company and each Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Closing.  Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of the Company Counsel or such other location as the
parties shall mutually agree.  For all purposes of this Agreement, the Shares
and Series C 2014 Warrants shall be deemed to be issued in all respects
simultaneously and under no circumstance shall any of the Shares or Series C
2014 Warrants be deemed to be issued prior to or after any other Shares or
Series C 2014 Warrants.
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel reasonably satisfactory to the
Purchasers;
 
(iii) the number of Shares set forth on such Purchaser’s signature page to this
Agreement, via (X) upon the request of the Purchaser, credit to the Purchaser’s
or its designee’s balance account with The Depository Trust Company (“DTC”)
through its Deposit Withdrawal At Custodian system (“DWAC”), or to the
Purchaser’s or its designee’s direct registration account, provided that the
Transfer Agent is participating in the Direct Registration System (“DRS”) or The
DTC Fast Automated Securities Transfer Program (the “FAST Program”), or (Y) if
the Transfer Agent is not participating in either the DRS or FAST Program, a
certificate registered in the Company’s share register in the name of the
Purchaser;
 
(iv) a Series C 2014 Warrant certificate, in a form acceptable to the
Purchasers, registered in the name of such Purchaser to purchase such number of
shares of Common Stock as is set forth on the Purchaser’s signature page to this
Agreement, with an exercise price equal to $0.01 per share, subject to
adjustment therein;
 
 
10

--------------------------------------------------------------------------------

 
 
(v) a copy of the Irrevocable Transfer Agent Instructions, in the form of
Exhibit D attached hereto, which instructions shall have been delivered to and
acknowledged in writing by the Company’s Transfer Agent;
 
(vi) the Registration Rights Agreement duly executed by the Company, in a form
acceptable to the Purchasers;
 
(vii) the Schedules to this Agreement shall be in a form acceptable to the
Purchasers; and
 
(viii) a certificate, executed by the Secretary of the Company and dated as of
the Closing Date, as to the resolutions consistent with the first sentence of
Section 3.1(hh) as adopted by the Company’s Board of Directors in a form
reasonably acceptable to such Purchaser.
 
(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement duly executed by such Purchaser;
 
(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company or a certified check of immediately
available funds; and
 
(iii) the Registration Rights Agreement duly executed by such Purchaser.
 
2.3 Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein (unless as
of a specific date therein in which case they shall be accurate as of such
date);
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein, in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing;
 
(vi) from the date hereof to the Closing Date: (i) the Company shall not have
taken any of the actions set forth in Section 3(a) of the Warrants, declared or
made any Distribution (as defined in the Warrants) or granted, issued or sold
any Purchase Rights (as defined in the Warrants); and (ii) no Fundamental
Transaction shall have occurred; and
 
(vii) the Company shall simultaneously receive gross proceeds of at least $10
million with  net proceeds of at least $9.9 million by incurring Indebtedness
pursuant to the Series D 2014 Documentation and reasonably satisfactory to the
Purchasers.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except as described in the
SEC Reports or any information contained or incorporated therein, the Company
hereby makes the following representations and warranties as of the date hereof
and as of the Closing Date to each Purchaser (unless as of a specific date
therein) and as set forth herein covenants and agrees:
 
(a) Subsidiary.  The Subsidiary of the Company is described in the SEC
Reports.  The Company owns, directly or indirectly, all of the capital stock or
other equity interests of the Subsidiary free and clear of any Liens, and all of
the issued and outstanding shares of capital stock of the Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.  The Subsidiary is inactive, and
has no employees, liabilities or assets other than certain patents not material
to the business of the Company.
 
(b) Organization and Qualification.  Each of the Company and the Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor the Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents, except to
the extent that any such default, could not have or reasonably be expected to
result in: (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the operations, results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiary, individually or
taken as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
provided, that none of the following alone shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (i) a change in the market price or
trading volume of the Common Stock or (ii) changes in general economic
conditions or changes affecting the industry in which the Company operates
generally (as opposed to Company-specific changes) so long as such changes do
not have a materially disproportionate effect on the Company.  Each of the
Company and the Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of each of this Agreement and the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms
(assuming due execution and delivery by all other parties thereto), except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
 
13

--------------------------------------------------------------------------------

 
 
(d) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities (assuming the exercise in full of the
Warrants and the 2012 Warrants without regard to any limitations on exercise of
the Warrants or the 2012 Warrants) and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or the Subsidiary’s certificate
or articles of incorporation or bylaws, (ii) except as waived by named
purchasers with respect to their certain of their rights under the 2012 Offering
Documentation between the Company and said named purchasers and the warrants
issued pursuant thereto, conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, or require the
Company to make any payment (of cash or otherwise) or adjustment or issue any
shares of Common Stock or other securities under, any agreement (including,
without limitation, any employment or similar agreement), security (including,
without limitation, any option or warrant to purchase Common Stock), credit
facility, debt or any other instrument (evidencing a Company debt or otherwise)
or other understanding to which the Company is a party or by which any property
or asset of the Company is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement or the other
Transaction Documents, other than: (i) the filings required pursuant to Section
4.6 of this Agreement, (ii) the filing with the Commission of the Registration
Statements in accordance with the terms of the Registration Rights Agreement,
(iii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby, (iv) the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws, and (v) the waiver by named purchasers
of certain of their rights under the 2012 Offering Documentation between the
Company and said named purchasers (collectively, the “Required
Approvals”).  Except for any reduction required by the Securities and Exchange
Commission to the number of Registrable Securities permitted to be registered
for resale on a Registration Statement (as such terms are defined in the
Registration Rights Agreement), the Company is unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding
sentence.  The Company is not in violation of the listing requirements of its
principal Trading Market and has no knowledge of any facts that would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable
future.  The issuance by the Company of the Securities shall not have the effect
of delisting or suspending the Common Stock from the Company’s principal Trading
Market.
 
 
14

--------------------------------------------------------------------------------

 
 
(f) Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with this Agreement and the other applicable
Transaction Documents, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in this Agreement or the other Transaction
Documents.  The Warrant Shares, when issued in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and non-assessable,
free and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in this Agreement or the other Transaction Documents.  The
Company has or will have, prior to issuance, reserved from its duly authorized
capital stock solely for the benefit of the Purchasers and any other holders of
Warrants, the maximum number of shares of Common Stock issuable pursuant to this
Agreement and the Warrants.
 
(g) Capitalization.
 
(i)           The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock, par value $0.01 per share and 10,000,000
shares of preferred stock, par value $0.01 per share (“Preferred Stock”).  There
are 39,490,161 shares of Common Stock and 4,697 shares of Preferred Stock, all
of which are Series A Convertible Preferred Stock (which converts into 52,829
shares of Common Stock), outstanding as of the Closing Date.
 
(ii)           There are options to purchase 4,228,580 shares of Common Stock
outstanding as of the Closing Date.
 
(iii)           There are restricted stock units to acquire 845,900 shares of
Common Stock outstanding as of the Closing Date.
 
(iv)           There are warrants to purchase 91,051,531 shares of Common Stock
outstanding as of the Closing Date with the exercise prices and expiration dates
as set forth on Schedule 3.1(g)(iv).
 
(v)           There are 1,935,115 shares reserved for future issuance under the
Company’s 2011 Stock Incentive Plan.
 
 
15

--------------------------------------------------------------------------------

 
 
(vi)           Except as set forth in the Securities Purchase Agreement dated as
of July 2, 2012 between the Company and said named purchasers and the warrants
issued pursuant thereto, no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents.  Except as set forth on
Schedule 3.1(g)(vi) and except as to the Purchasers, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as set forth on Schedule 3.1(g)(vi), the issuance and sale
of the Securities will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities.  All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  Except for the Required Approvals, no further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities.  Except as disclosed in
the SEC Reports or in any exhibit thereto, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
(vii)           As of the Closing Date, the Company will have reserved
26,999,325 shares of Common Stock for the purpose of enabling the Company to
issue Shares pursuant to this Agreement and Warrant Shares pursuant to any
exercise of the Warrants.
 
(viii)           Other than as set forth on Schedule 3.1(g)(vi), there are no
rights or liabilities outstanding under any agreement to issue any Common Stock
Equivalents, including no rights or liabilities outstanding under the Company’s
March 1, 2011 Warrant Agreement (including pursuant to the $2,000,000 Series A
Warrant, the $21,000,000 Series B Warrant or any other Series A Warrant or
Series B Warrants issued pursuant thereto) by and between the Company and
American Stock Transfer & Trust Company (including the $2,000,000 Series A
Warrant, the $21,000,000 Series B Warrant or any other Series A Warrant or
Series B Warrants issued pursuant thereto, the “2011 Warrant Agreement”).  All
such rights and liabilities not set forth on such schedule have expired in
accordance with its terms.  No acceleration or redemption right of (or any
payment under) the 2011 Warrant Agreement or any warrant or right thereunder has
been made or can be made in the future.
 
 
16

--------------------------------------------------------------------------------

 
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied as to form in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its Subsidiary as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof, (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
plans.  The Company does not have pending before the Commission any request for
confidential treatment of information.  Except for the issuance of the
Securities contemplated by this Agreement or as disclosed in the SEC Reports, no
event, liability, fact, circumstance, occurrence or development (including,
without limitation, any fundamental transaction, change of control or similar
event under any agreement (including, without limitation, any employment
agreement)) has occurred or exists, or is reasonably expected to occur or exist,
with respect to the Company or its business, properties, operations, assets or
financial condition that, but for the passage of time, would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.
 
 
17

--------------------------------------------------------------------------------

 
 
(j) Litigation.  There is no action, suit, written notice of an inquiry or
investigation, notice of violation or proceeding pending or, to the knowledge of
the Company, threatened against or affecting the Company, the Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, trading market or regulatory authority (federal,
state, county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of the
Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor the Subsidiary is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  To the
knowledge of the Company, no director or officer of the Company or the
Subsidiary is the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.
 
(k) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s employees is a member of a union that relates to such
employee’s relationship with the Company, the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationship
with its employees is good.  No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters.  The Company is in
compliance with all material U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l) Compliance.  Neither the Company nor the Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
under), nor has the Company or the Subsidiary received written notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or
order of any court, arbitrator or governmental authority, and (iii) is in
violation of any statute, rule, ordinance or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business and all such laws that affect the environment,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
 
18

--------------------------------------------------------------------------------

 
 
(m) Regulatory Permits.  The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as currently conducted
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
(n) Title to Assets.  The Company has good and marketable title in fee simple to
all real property and good and marketable title in all personal property owned
by it that is material to the business of the Company, in each case free and
clear of all Liens, except for (i) Liens that do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and the payment of which is neither delinquent
nor subject to penalties.  Any real property and facilities held under lease by
the Company are held by it under valid, subsisting and enforceable leases with
which the Company is in compliance except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect.
 
(o) Patents and Trademarks.  The Company and its Subsidiary own or possess
adequate rights or licenses to use, all patents, patent rights, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses, approvals, government
authorizations, trade secrets and other intellectual property rights and similar
rights necessary or required for use in connection with their respective
businesses (collectively, the “Intellectual Property Rights”).  None of the
Company’s or the Subsidiary’s material Intellectual Property Rights have expired
or terminated or have been abandoned or are expected to expire or terminate or
are expected to be abandoned, within three years from the date of this
Agreement.  Neither the Company nor its Subsidiary has received a notice
(written or otherwise) that any of the Intellectual Property Rights used by the
Company or its Subsidiary violates or infringes upon the rights of any
Person.  To the knowledge of the Company, all such Intellectual Property Rights
are enforceable.  There is no existing infringement by another Person of any of
the Intellectual Property Rights which would reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor the Subsidiary is aware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Company and its Subsidiary
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
19

--------------------------------------------------------------------------------

 
 
(p) Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the business in which the Company is engaged.  The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(q) Transactions With Affiliates and Employees.  None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or its Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000 other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option, restricted stock, restricted stock
units or other compensation-related agreements under any equity plan of the
Company.
 
(r) Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  Since the Evaluation Date, there have been no changes in
the Company’s internal control over financial reporting (as such term is defined
in the Exchange Act) that have materially affected, or are reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
 
20

--------------------------------------------------------------------------------

 
 
(s) Certain Fees.  Except as set forth on Schedule 3.1(s), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
 
(t) Private Placement.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.
 
(u) Investment Company.  The Company is not, and immediately after receipt of
payment for the Securities, and for so long as any Purchaser holds any
Securities, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.  The
Company is not controlled by an “investment company” and shall not take any
actions that would cause the Company to be controlled by an “investment
company”.
 
(v) Registration Rights.  Except as set forth in the Series D 2014 Documentation
or on Schedule 3.1(v), other than each of the Purchasers pursuant to the
Registration Rights Agreement, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.
 
(w) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as described in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.
 
(x) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company.  The
disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company, the Subsidiary, their respective businesses and the transactions
contemplated hereby does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in the Transaction
Documents.
 
 
21

--------------------------------------------------------------------------------

 
 
(y) No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor the Subsidiary, nor any of their respective Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would reasonably cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of (i) the
Securities Act, which would require the registration of any such securities
under the Securities Act, or (ii) any applicable stockholder approval
provisions, including, without limitation, of any Trading Market on which any of
the securities of the Company are listed or designated.
 
(z) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or its Subsidiary.
 
(aa) [Reserved]
 
(bb) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) directly or indirectly, offered, paid, promised to pay,
or authorized the giving of money or anything of value or any favor to any
person in order to compel improper performance of such person’s duties or in
order to improperly influence such person, (iii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iv) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, (v) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended; or (vi) been prosecuted, investigated
or subjected to an inquiry for an offence, under the UK Bribery Act of 2010 or
under applicable anti-corruption laws or regulations of any jurisdiction and
there are no circumstances known to the Company likely to give rise to any such
prosecution, investigation or enquiry.
 
 
22

--------------------------------------------------------------------------------

 
 
(cc) Accountants.  The Company’s registered public accounting firm is KPMG
LLP.  To the Company’s knowledge, such accounting firm (i) is a registered
public accounting firm as required by the Exchange Act and (ii) has expressed
its opinion with respect to the financial statements included in the Company’s
Annual Report on Form 10-K for the fiscal year ended June 30, 2014.
 
(dd) Regulation M Compliance.  Except as set forth in Schedule 3.1(s), the
Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
 
(ee) FDA.  As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is being studied by the
Company (each such product, a “Pharmaceutical Product”), such Pharmaceutical
Product is being manufactured, packaged, labeled, and tested by the Company, or
to the Company’s knowledge on behalf of the Company, in  compliance with all
applicable requirements under the FDCA relating to registration, investigational
use, good manufacturing practices, good laboratory practices, good clinical
practices, labeling, record keeping and filing of reports, except where the
failure to be in compliance would not have a Material Adverse Effect.  There is
no pending, completed or, to the Company’s knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) relating to the Pharmaceutical
Products against the Company or the Subsidiary, and neither the Company nor the
Subsidiary has received any written notice, warning letter or other written
communication from the FDA or any other governmental entity, which (i) imposes a
clinical hold on any clinical investigation by the Company,  (ii) enters or
proposes to enter into a consent decree of permanent injunction with the
Company, or (iii) otherwise alleges any violation of the FDCA and the related
rules or regulations by the Company or the Subsidiary, and which, either
individually or in the aggregate, would have a Material Adverse Effect.  The
properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.
 
(ff) Office of Foreign Assets Control.  Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or Affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department.
 
 
23

--------------------------------------------------------------------------------

 
 
(gg) Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(hh) Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or
bylaws or the restrictions on business combinations set forth in Section 203 of
the Delaware General Corporation Law and any other similar applicable
anti-takeover law that is or could become applicable to each Purchaser as a
result of such Purchaser, any other Attribution Party and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Shares, Warrants or Warrant Shares and such Purchaser’s ownership of any of, or
rights to, any such Securities and the 2012 Securities including upon any
exercise of any and all of the Warrants and the 2012 Warrants (assuming the
exercise in full of the Warrants and the 2012 Warrants without regard to any
limitations on exercise of the Warrants or the 2012 Warrants).  The Company
hereby represents that the Board has approved the transactions contemplated
under the Transaction Documents for purposes of Section 203 of the Delaware
General Corporation Law.  The Company hereby represents and warrants that there
will be no consequence under Section 203 of the Delaware General Corporation Law
to any Purchaser or any other Attribution Party by virtue of such Purchaser
becoming an “Interested Stockholder” or an “Affiliate” or “Associate” of an
“Interested Stockholder” (as such terms are defined in Section 203 of the
Delaware General Corporation Law) as a result of the Company’s issuance of the
Shares, Warrants or Warrant Shares and such Purchaser’s ownership of any of, or
rights to, any such Securities and the 2012 Securities including upon any
exercise of any and all of the Warrants or the 2012 Warrants (assuming the
exercise in full of the Warrants and the 2012 Warrants without regard to any
limitations on exercise of the Warrants or the 2012 Warrants).  For the
avoidance of doubt, such Purchaser’s ownership of any or all of such Securities
and the 2012 Securities shall not be taken into account when calculating such
Purchaser’s percentage ownership in the Company and shall not count towards any
ownership threshold for purposes of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision under the Company’s certificate of
incorporation or bylaws or the laws of its state of incorporation (including
Section 203 of the Delaware General Corporation Law).  The Company has no
control share acquisition, business combination, poison pill or similar
anti-takeover provision under any agreement (other than the letter agreement,
dated October 7, 2011, between the Company and Biotechnology Value Fund, L.P.
filed with the Current Report on Form 8-K filed by the Company with the
Commission on October 7, 2011) or the Company’s certificate of incorporation or
bylaws.  The Company has no fundamental transaction, change of control or
similar provision under any agreement (including, without limitation, any
employment agreement), outstanding security (including, without limitation, any
option or warrant to purchase Common Stock) or other instrument (other than as
set forth on Schedule 3.1(hh)(i)).  The execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents to which it is
a party, and the issuance of the Shares and Warrants on the Closing Date do not
and will not result in any fundamental transaction, change of control or similar
event, the requirement to make any payment or adjustment or issue any shares of
Common Stock or other securities with respect to any fundamental transaction,
change of control or similar event, or an event that with the passage of time
could result in a fundamental transaction, change of control or similar event
under any agreement (including, without limitation, any employment agreement),
outstanding security (including, without limitation, any option or warrant to
purchase Common Stock) or other instrument.  Other than as set forth on Schedule
3.1(hh)(ii), the exercise in full of the Warrants (without regard to any
limitations on exercise of the Warrants) will not result in any fundamental
transaction, change of control or similar event, the requirement to make any
payment (whether of cash or otherwise) or adjustment or issue any shares of
Common Stock or other securities with respect to any fundamental transaction,
change of control or similar event, or an event that with the passage of time
could result in a fundamental transaction, change of control or similar event
under any agreement (including, without limitation, any employment agreement),
outstanding security (including, without limitation, any option or warrant to
purchase Common Stock) or other instrument.
 
 
24

--------------------------------------------------------------------------------

 
 
(ii) Shell Company Status.  The Company is not and has never been, prior to the
date hereof, an issuer subject to Rule 144(i) under the Securities Act.
 
(jj) Acknowledgment Regarding Purchaser’s Purchase of Securities.  The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Purchaser, together
with its other Attribution Parties, is (i) an officer or director of the Company
or the Subsidiary, (ii) assuming the accuracy of the Purchasers’ representation
set forth in Section 3.2(g), an Affiliate of the Company or the Subsidiary or
(iii) assuming the accuracy of the Purchasers’ representations and warranties
set forth in Section 3.2(g), to the knowledge of the Company, a “beneficial
owner” (as defined for purposes of Rule 13d-3 of the 1934 Act) of more than 10%
of the aggregate number of shares of Common Stock currently outstanding.  The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company or the Subsidiary (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Purchaser or any of its representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Purchaser’s
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.
 
(kk) U.S. Real Property Holding Corporation.  The Company is not, has never
been, and so long as any Securities remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
any Purchaser’s request.
 
 
25

--------------------------------------------------------------------------------

 
 
(ll) Acknowledgement Regarding Buyers’ Trading Activity.  The Company
acknowledges and agrees that, other than as specifically set forth in Section
4.13, none of the Purchasers have been asked to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or “derivative” securities based on securities issued by the
Company.  The Company further understands and acknowledges that one or more
Purchasers may engage in hedging and/or trading activities (including long and
short sales) at various times during the period that the Securities are
outstanding.  The Company acknowledges that such aforementioned hedging and/or
trading activities (including long and short sales) do not constitute a breach
of this Agreement, the Securities or any of the documents executed in connection
herewith.
 
(mm) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an "Issuer Covered Person" and, together, "Issuer Covered
Persons") is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification
Event"). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event.
 
(nn) Series D 2014  Documentation.  No provision of any of the Series D 2014
Documentation or any other agreement relating thereto, restricts (x) any
issuance, payment, the availability of any right or application of any
obligation pursuant to this Agreement or any Transaction Document or (y) any
issuance of Common Stock or Common Stock Equivalents.
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date (unless as of a specific date therein) to the
Company as follows:
 
(a) Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership, limited partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement and the other
Transaction Documents and performance by such Purchaser of the transactions
contemplated by this Agreement and the other Transaction Documents have been
duly authorized by all necessary corporate, partnership, limited partnership,
limited liability company or similar action, as applicable, on the part of such
Purchaser.  Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Own Account.  Such Purchaser (i) understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, (ii) has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law, and (iii) has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
(c) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants it will be, (i) an “accredited investor” as defined in Rule 501 under
the Securities Act and (ii) either a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act or a “large institutional accredited
investor”.  Such Purchaser is not required to be registered as a broker-dealer
under the Exchange Act.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e) No Tax or Legal Advice.  Such Purchaser understands that nothing in this
Agreement, any other Transaction Document or any other materials presented to
such Purchaser in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice.  Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.
 
 
27

--------------------------------------------------------------------------------

 
 
(f) General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.  Such Purchaser has had a
pre-existing relationship with the Company prior to contemplating an investment
contemplated under these Transaction Documents.
 
(g) Condition of the Company; Independent Investigation.  Such Purchaser
acknowledges that it has concluded to its satisfaction its own independent
investigation of the Company, its business and its assets and acknowledges that
such Purchaser has been provided access to the personnel, properties, assets,
premises, books and records and other documents and data of the Company for such
purpose, including, without limitation, access to the SEC Reports.  Such
Purchaser acknowledges that it has made its own decision to consummate the
transactions contemplated herein based on its independent review.
 
(h) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement and the Purchaser’s employees, representatives and agents, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144 (in connection with
which the Company may require the Purchaser to provide reasonable assurance that
such Securities can be sold, assigned or transferred pursuant to Rule 144), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  Notwithstanding the foregoing,
the Securities may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR
(B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
 
29

--------------------------------------------------------------------------------

 
 
(c) Certificates evidencing the Shares and Warrant Shares, or the applicable
portion thereof, shall not contain any legend (including the legend set forth in
Section 4.1(b) hereof), (i) once a registration statement (including the
Registration Statement) covering the resale of such Shares and the Warrant
Shares is effective under the Securities Act, (ii) following any sale of such
Shares or Warrant Shares pursuant to Rule 144, or (iii) if such Shares or
Warrant Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Shares and Warrant Shares and without volume or
manner-of-sale restrictions.  At the Purchaser’s request, for the applicable
portion of the Shares and Warrant Shares, the Company shall cause its counsel to
issue a legal opinion to the Transfer Agent within two (2) Trading Days after
the Effective Date if required by the Transfer Agent to effect the removal of
the legend hereunder.  When the Shares or Warrant Shares may be sold under Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Shares or Warrant Shares
and without volume or manner-of-sale restrictions, then such Warrant Shares
shall be issued free of all legends.  The Company agrees that following the
Effective Date of a Registration Statement with respect to the Shares and
Warrant Shares registered on such Registration Statement, or at such time as
such legend is no longer required under this Section 4.1(c), it will, no later
than three (3) Trading Days following the delivery by a Purchaser to the Company
or the Transfer Agent of (A) a certificate representing the applicable portion
of the Shares or Warrant Shares, as the case may be, issued with a restrictive
legend and (B) to the extent the Purchaser is an Affiliate of the Company (it
being agreed and acknowledged that the Purchaser shall not be deemed to be an
Affiliate of the Company at any time that the Purchaser Condition is satisfied)
any documentation reasonably requested by the Company demonstrating such
Purchaser’s compliance with all of the applicable requirements of Rule 144 (such
third (3rd) Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends.  If the Company shall fail for any
reason or for no reason to issue to such Purchaser of the Securities on or
before the Legend Removal Date a certificate without such legend or to issue
such Securities to such Purchaser by electronic delivery at the applicable
balance account at DTC, and if on or after such Trading Day the Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Purchaser of such Securities that the
Purchaser anticipated receiving without legend from the Company (a “Buy-In”),
then the Company shall, within three (3) Trading Days after the Purchaser’s
request and in the Purchaser’s discretion, either (i) pay cash to the Purchaser
in an amount equal to the Purchaser’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company’s obligation
to deliver such unlegended Securities shall terminate, or (ii) promptly honor
its obligation to deliver to the Purchaser such unlegended Securities or to
issue such Securities to such Purchaser by electronic delivery at the applicable
balance account at DTC as provided above and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Weighted Average Price (as
defined in the Warrants) of the Common Stock on the Legend Removal Date.  The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.  Certificates for Securities subject to legend removal hereunder
shall be transmitted by the Transfer Agent to the Purchaser by (X) upon the
request of the Purchaser, crediting the Purchaser’s or its designee’s balance
account with the DTC through DWAC, or to the Purchaser’s or its designee’s
direct registration account, provided that the Transfer Agent is participating
in the DRS or FAST Program, or (Y) if the Transfer Agent is not participating in
either the DRS or FAST Program, issuing and dispatching by overnight courier to
the address as specified in the notice section hereof, a certificate registered
in the Company’s share register in the name of the Purchaser.
 
 
30

--------------------------------------------------------------------------------

 
 
(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement (including the
Registration Statement), they will be sold in compliance with the plan of
distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.
 
4.2 Continued Registration; Public Information.  Until such time that the
Purchaser owns no Securities, the Company covenants to use reasonable best
efforts to maintain the registration of the Common Stock under Section 12(b) or
12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act, and if the Company is not required to file reports pursuant to the Exchange
Act, it will prepare and furnish to the Purchasers and make publicly available
in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities, including without limitation, under Rule 144.
 
4.3 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities such that it would require stockholder approval for
purposes of the rules and regulations of any Trading Market or otherwise unless
stockholder approval is obtained before the closing of such subsequent
transaction.
 
4.4 Warrants.  The Company hereby covenants and agrees to comply with each and
every one of its obligations and other terms set forth in the Warrants,
including, without limitation, Section 3(d) of the Warrants and Section 5 of the
Series C 2014 Warrants, for so long as any such Warrants remain outstanding.
 
4.5 Shareholder Rights Plan and Anti-Takeover Plans.  Assuming that the
Purchaser does not beneficially own any Common Stock or Common Stock Equivalents
not purchased from the Company immediately prior to the execution of this
Agreement, at no time following the Company’s issuance of the Shares, Warrants
or Warrant Shares (assuming the exercise in full of the Warrants without regard
to any limitations on exercise of the Warrants) will any claim be raised or
enforced by the Company or, with the consent of or without the opposition of the
Company, any other Person, that (i) any Purchaser is an “Acquiring Person” or
functionally equivalent Person under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company or other similar anti-takeover provision under the Company’s
certificate of incorporation or the laws of its state of incorporation, (ii) any
Purchaser could be deemed to trigger the provisions of any such plan or
arrangement or other anti-takeover provision, in whole or in part, by virtue of
receiving Shares or Warrants under this Agreement or Warrant Shares upon
exercise of any such Warrants or under any other agreement between the Company
and the Purchasers, assuming that the facts and circumstances that exist as of
the Closing Date are not materially changed by a Purchaser (it being agreed and
acknowledged by the Company that neither an exercise of any or all of the
Warrants (assuming the exercise in full of the Warrants without regard to any
limitations on exercise of the Warrants) nor any waiver of Section 2(d) of the
Warrants in accordance with the terms thereof shall be deemed to be a material
change in the facts and circumstances that exist as of the Closing Date), or
(iii) any Purchaser is an “Interested Stockholder” or an “Affiliate” or
“Associate” of an “Interested Stockholder” (as such terms are defined in Section
203 of the Delaware General Corporation Law).  For the avoidance of doubt, no
Purchaser’s ownership of any or all of the Securities or the 2012 Securities
shall be taken into account when calculating such Purchaser’s percentage
ownership in the Company and shall not count towards any ownership threshold for
purposes of any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement), or other similar
anti-takeover provision under the Company’s certificate of incorporation or
bylaws or the laws of its state of incorporation (including Section 203 of the
Delaware General Corporation Law).
 
 
31

--------------------------------------------------------------------------------

 
 
4.6 Securities Laws Disclosure; Publicity.  The Company shall (a) by 5:30 p.m.
(New York City time) on December 24, 2014, issue a press release disclosing all
material terms of the transactions contemplated hereby, and (b) file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act.  From and
after the issuance of such press release, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers (or any of their respective Affiliates or any of their or their
Affiliates’ respective officers, directors, employees, advisors, representatives
or agents) by the Company, the Subsidiary or any of their respective Affiliates
or any of their officers, directors, employees, shareholders, advisors,
representatives or agents (collectively, the “Company Group”). The Company
acknowledges and agrees that the Purchasers (and their respective Affiliates) do
not owe the Company Group or any other Person any duty of confidentiality, duty
to not use or duty to not trade (or any similar duty or obligation) with respect
to any information of, about, regarding, or related to the Company and that the
Purchasers shall be unrestricted from trading the Common Stock of the
Company.  Except as required to be disclosed in any SEC Reports pursuant to
applicable law and regulation (provided that the Purchasers shall be consulted
by the Company in connection with any such disclosure prior to its release or
use), without the prior written consent of any applicable Buyer, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of
such Buyer in any filing, announcement, release or otherwise.
 
4.7 Non-Public Information.  From and after the filing of the press release
contemplated  by Section 4.6, the Company covenants and agrees that neither it,
the Subsidiary, nor any other Person acting on its or their behalf, will provide
any Purchaser or its agents or counsel with any material non-public information,
unless prior thereto such Purchaser shall have entered into a written agreement
with the Company regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in the securities of the
Company.  If a Purchaser has, or believes it has, received any material,
nonpublic information regarding the Company or the Subsidiary from the Company,
the Subsidiary or any of their respective officers, directors, Affiliates or
agents, it may provide the Company with written notice thereof.  The Company
shall, within two (2) Trading Days of receipt of such notice, make public
disclosure of such material, nonpublic information.  To the extent that the
Company delivers any material, non-public information to a Purchaser without
such Purchaser’s consent, the Company hereby covenants and agrees that such
Purchaser shall not have any duty of confidentiality with respect to, or a duty
not to trade on the basis of or otherwise not to use, such material, non-public
information.  The Company understands and confirms that the Purchasers are in
the business of trading public securities such as the Common Stock of the
Company and will rely on the provisions of Sections 4.6 and 4.7 and the other
representation, warranties and provisions in this Agreement and the other
Transaction Documents in effecting transactions in Common Stock of the Company.
 
 
32

--------------------------------------------------------------------------------

 
 
4.8 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder primarily for the ongoing development of bremelanotide
for treatment of female sexual dysfunction, preclinical and clinical development
of its melanocortin receptor-1 peptide program, preclinical and clinical
development of its PL-3994 product and preclinical and clinical development of
other portfolio products, and for working capital and general corporate
purposes.
 
4.9 Indemnification of Purchasers.  Subject to the provisions of this Section
4.9, the Company will indemnify and hold each Purchaser and its Affiliates,
investment manager, directors, officers, stockholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
Affiliates, directors, officers, stockholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of,
failure to comply with or adhere to, misrepresentation with respect to or
relating to, or any act or omission inconsistent with, any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, including, without limitation,
and for purposes of clarification, any claims any Purchaser Party may have
against the Company for any such breach, failure misrepresentation, act or
omission pursuant to any provision of any Transaction Document, including,
without limitation, Sections 4.4, 4.5 and 4.17 through 4.24 of this Agreement,
or (b) any action instituted against the Purchaser Parties in any capacity, or
any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of such Purchaser Parties, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser Party’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser Parties may have with any such stockholder or any violations by
such Purchaser Parties of state or federal securities laws or any conduct by
such Purchaser Parties which constitutes fraud, gross negligence, willful
misconduct or willful malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable written opinion of counsel to the Purchasers furnished to the
Company, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.  The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents or any
agreements or understandings such Purchaser Parties may have with any such
stockholder or any violations by such Purchaser Parties of state or federal
securities laws or any conduct by such Purchaser Parties which constitutes
fraud, gross negligence, willful misconduct or willful malfeasance.  Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 4.9 shall be the same as those set
forth in Section 5 of the Registration Rights Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
4.10 Reservation of Common Stock.  As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.  The
Company shall reserve and so long as any Securities are outstanding, the Company
shall continue to reserve and keep available at all times, free of preemptive
rights, a number of shares of Common Stock equal to the maximum number of Shares
issuable pursuant to this Agreement and Warrant Shares issuable pursuant to any
exercise of the Warrants (without regard to any restrictions on exercise
thereof) (the “Required Reserve Amount”).
 
4.11 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
the Trading Market on which it is currently listed, and the Company shall apply
to list or quote the Shares and Warrant Shares on such Trading Market and use
commercially reasonable efforts to secure the listing of the Shares and Warrant
Shares on such Trading Market in the time and manner required thereby.  The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application the Shares
and Warrant Shares, and will take such other action as is necessary to cause the
Shares and Warrant Shares to be listed or quoted on such other Trading Market in
the time and manner required thereby.  The Company will then take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
4.12 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any
Purchaser (or any Affiliate of a Purchaser) to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration is also offered to all of the parties to the Transaction
Documents.  For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of securities or
otherwise.
 
 
34

--------------------------------------------------------------------------------

 
 
4.13 Certain Transactions and Confidentiality.  Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.6.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.6, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents.  Notwithstanding the
foregoing, any Purchaser may disclose the existence and terms of this
transaction and the information included in the Transaction Documents if it
reasonably believes it is required to make such disclosure in order to comply
with applicable law, regulation or rule (including, without limitation, any
rule, regulation or policy statement of (i) any organized securities exchange,
market or automated quotation system on which the Company’s securities are
listed or quoted, (ii) any self-regulatory organization of which a party is a
member, or (iii) any legal or judicial process) or as part of any audit or
regulatory examination.  Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser nor any other Attribution Party
makes any representation, warranty or covenant hereby that it or any other
Attribution Party will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the initial press release as described
in Section 4.6, (ii) no Purchaser nor any other Attribution Party shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable securities laws from and after the
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.6, and
(iii) no Purchaser nor any other Attribution Party shall have any duty of
confidentiality to the Company after the issuance of the initial press release
as described in Section 4.6.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
4.14 Blue Sky Filings; Violation of Law.  (i)  The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.  (ii)  Neither the Company, nor any of its Subsidiaries, nor
any director, officer, agent, employee or other Person acting on behalf of the
Company or any of its Subsidiaries will undertake any action that would be
reasonably likely to constitute a breach of the representations and warranties
provided in Sections 3.1(l) or 3.1(bb) hereof if such action had been taken on
or prior to the Closing Date.
 
4.15 Acknowledgment of Dilution.  The Company and each of the Purchasers
acknowledges that the issuance of the Securities may result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions.  The Company further acknowledges that its
obligations under the Transaction Documents, including, without limitation, its
obligation to issue the Shares and Warrant Shares pursuant to the Transaction
Documents, are not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
 
4.16 Public Information.  At any time during the period commencing on the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Securities, if a registration statement is not available for the resale of
all of the Securities, may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1), if
the Company shall (i) fail to use its best efforts to satisfy the requirements
of Rule 144(c)(1), including, without limitation, the failure to satisfy the
current public information requirement under Rule 144(c) or (ii) if the Company
has ever been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer
in the future, and the Company shall fail to use its best efforts to satisfy any
condition set forth in Rule 144(i)(2) (a “Public Information Failure”) then, as
partial relief for the damages to any Purchaser or other holder of Securities by
reason of any such delay in or reduction of its ability to sell the Securities
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each such Purchaser and holder an amount in
cash equal to one percent (1.0%) of the aggregate Subscription Amount of such
Purchaser or holder’s Securities on the day of a Public Information Failure and
on every thirtieth (30th) day (pro rated for periods totaling less than thirty
(30) days) thereafter until the earlier of (i) the date such Public Information
Failure is cured and (ii) such time that such public information is no longer
required pursuant to Rule 144.  The payments to which a Purchaser and other
holders shall be entitled pursuant to this Section 4.16 are referred to herein
as “Public Information Failure Payments.”  Public Information Failure Payments
shall be paid on the earlier of (I) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (II) the third
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.  The Company shall be liable for all
payments to each Purchaser pursuant to this Section 4.16 and such payments shall
be a liability and debt obligation of the Company, and each Purchaser shall be a
creditor of the Company with respect to such obligation, that is immediately due
and payable pursuant to and in accordance with this Section 4.16.
 
 
36

--------------------------------------------------------------------------------

 
 
4.17 Additional Issuances of Securities.  Prior to the one (1) year anniversary
of the Closing Date the Company shall not issue any securities pursuant to any
Post-Closing Registration Statement.  So long as the Initial Purchasers
beneficially own in the aggregate Common Stock or Common Stock Equivalents equal
to or convertible or exercisable, as the case may be, into at least 5% of the
Company’s outstanding shares of Common Stock (calculated as if the Warrants and
the 2012 Warrants were exercised in full without regard to any limitations on
exercise of the Warrants or the 2012 Warrants), the Company shall not without
the written consent of the Initial Purchasers, and the Company shall not permit
its Subsidiary to, directly or indirectly, (i) issue a number of shares of
Common Stock (including shares underlying any Common Stock Equivalents) in
excess of (I) during calendar year 2015, fifteen percent (15%) (as adjusted for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement) of the aggregate number of shares of Common Stock and Common Stock
Equivalents outstanding after the Closing, and (II) in any calendar year
thereafter, ten percent 10% (as adjusted for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement) of the aggregate number of
shares of Common Stock and Common Stock Equivalents outstanding after Closing;
provided that this clause (i) (subject to the first sentence of this Section
4.17) shall not apply to Excluded Securities, or (ii) authorize or grant, or
otherwise increase or modify any authorization or grant or existing right under,
any option to purchase any of the Company’s or its Subsidiaries’ equity or
equity equivalent securities, including restricted stock units and options to
purchase Common Stock pursuant to the Company’s 2011 Stock Incentive Plan or any
other Approved Stock Plan; provided that the Company may take the foregoing
actions in this clause (ii) in an amount that does not exceed in the aggregate
the number of shares of Common Stock and Common Stock Equivalents permissibly
issuable pursuant to an Approved Stock Plan.
 
4.18 Right of Participation.  (a)  From and after the Closing Date until the
Right of Participation End Date, the Company shall not, and the Company shall
not permit its Subsidiary to, directly or indirectly, effect any Subsequent
Equity Placement unless the Company shall have first complied with this Section
4.18.
 
(i) Prior to entering into any Subsequent Equity Placement with any Person other
than the Purchasers, the Company shall deliver to each Purchaser an irrevocable
written notice (the “Offer Notice”) of any proposed or intended issuance or sale
or exchange (the “Offer”) of the securities being offered (the “Offered
Placement”) in a Subsequent Equity Placement, which Offer Notice shall (w) offer
to issue and sell to or exchange with such Purchasers their respective Requisite
Percentages of the Offered Placement (the “Purchaser Amount”), in each instance
allocated among such Purchasers as indicated by the Purchasers, (x) identify and
describe the Offered Placement, (y) describe whether the Offered Placement is at
the market or provide a range (such range not to exceed fifteen percent (15%)
above or below market) of the anticipated discount to market, including warrant
coverage, and describe other material terms upon which they are to be issued,
sold or exchanged (to the extent known), and the approximate number or amount of
the securities or Indebtedness expected to comprise the Offered Placement to be
issued, sold or exchanged and (z) identify the persons or entities (if known) to
which or with which the securities or Indebtedness comprising the Offered
Placement are to be offered, issued, sold or exchanged (the “Basic Amount”).
 
 
37

--------------------------------------------------------------------------------

 
 
(ii) To accept an Offer, whether of the entirety of the Purchaser Amount or a
portion thereof, such Purchaser must deliver a written notice to the Company
prior to the end of the fifth (5th) Business Day after such Purchaser’s receipt
of the Offer Notice (the “Offer Period”), setting forth the portion of such
Purchaser’s Purchaser Amount, which may be all or any portion of such
Purchaser’s Purchaser Amount, that such Purchaser elects to purchase (the
“Notice of Acceptance”).  Notwithstanding anything to the contrary contained
herein, if the Company desires to modify or amend the terms and conditions of
the Offer prior to the expiration of the Offer Period, the Company may deliver
to the Purchasers a new Offer Notice and the Offer Period shall expire on the
fifth (5th) Business Day after such Purchaser’s receipt of such new Offer
Notice.
 
(iii) The Company shall have ten (10) Business Days from the expiration of the
Offer Period above to consummate the Subsequent Equity Placement with respect to
all or any part of such Offered Placement as to which a Notice of Acceptance has
not been given by the Purchasers (the “Refused Placement”) pursuant to a
definitive agreement (the “Subsequent Placement Agreement”) but only upon terms
and conditions (including, without limitation, unit prices and interest rates
(or within such range)) that are not more favorable to the acquiring Person or
Persons or less favorable to the Company than those set forth in the Offer
Notice.
 
(iv) In the event the Company shall propose to sell less than 80% of all the
securities or Indebtedness comprising the Refused Placement (any such sale to be
in the manner and on the terms specified in Section 4.18(a)(iv) above), then
prior to the end of the fifth (5th) Business Day after such Purchaser’s receipt
of written notice of the Company’s proposal to sell such reduced amount of
securities or Indebtedness comprising the Refused Placement, each Purchaser may,
at its sole option and in its sole discretion, reduce the number or amount of
the securities or Indebtedness comprising the Offered Placement specified in its
Notice of Acceptance or revoke its Notice of Acceptance.  In the event the
Company shall propose to sell less than 100% but 80% or more of all the
securities or Indebtedness comprising the Refused Placement (any such sale to be
in the manner and on the terms specified in Section 4.18(a)(iv) above), then
prior to the end of the fifth (5th) Business Day after such Purchaser’s receipt
of written notice of the Company’s proposal to sell such reduced amount of
securities or Indebtedness comprising the Refused Placement, each Purchaser may,
at its sole option and in its sole discretion, proportionally reduce the number
or amount of the securities or Indebtedness comprising the Offered Placement
specified in its Notice of Acceptance.  In the event that any Purchaser so
elects to reduce the number or amount of securities or Indebtedness comprising
the Offered Placement specified in its Notice of Acceptance or revoke its Notice
of Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Placement unless and until such securities have
again been offered to the Purchasers in accordance with Section 4.18(a)(ii)
above.
 
 
38

--------------------------------------------------------------------------------

 
 
(v) Any securities or Indebtedness comprising the Offered Placement not acquired
by the Purchasers or other Persons in accordance with Section 4.18(a)(iv) above
may not be issued, sold or exchanged until they are again offered to the
Purchasers under the procedures specified in this Agreement.
 
(vi) The purchase by the Purchasers of any securities comprising the Offered
Placement is subject in all cases to the preparation, execution and delivery by
the Company and the Purchasers of a purchase agreement relating to such Offered
Placement reasonably satisfactory in form and substance to the Purchasers and
their respective counsel.  The Company and the Purchasers agree that if any
Purchaser elects to participate in the Offer, neither the Subsequent Placement
Agreement with respect to such Offer nor any other transaction documents related
thereto (collectively, the “Subsequent Placement Documents”) shall include any
term or provisions whereby any Purchaser shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such
Purchaser prior to such Subsequent Equity Placement.
 
(vii) Notwithstanding anything to the contrary in this Section 4.18 and unless
otherwise agreed to by the Purchasers, the Company shall either confirm in
writing to the Purchasers that the transaction with respect to the proposed
Subsequent Equity Placement has been abandoned or shall publicly disclose its
intention to consummate the transactions contemplated by the proposed Subsequent
Equity Placement, in either case in a manner such that the Purchasers will not
be in possession of material non-public information, by the twentieth (20th)
Business Day following delivery of any Offer Notice.  If by the twentieth (20th)
Business Day following delivery of any Offer Notice no public disclosure
regarding a transaction with respect to the proposed Subsequent Equity Placement
has been made, and no notice regarding the abandonment of such transaction has
been received by the Purchasers, such transaction shall be deemed to have been
abandoned and the Purchasers shall not be deemed to be in possession of any
material, non-public information with respect to the Company.  Should the
Company decide to pursue such transaction with respect to the proposed
Subsequent Equity Placement, the Company shall provide each Purchaser with
another Offer Notice and each Purchaser will again have the right of
participation set forth in this Section 4.18(a).  The Company shall not be
permitted to deliver more than one Offer Notice to the Purchasers in any forty
(40) Business Day period.
 
(b)           The restrictions contained in this Section 4.18 shall not apply in
connection with the issuance of any Excluded Securities.  Notwithstanding
anything to the contrary contained herein, all rights of any Purchaser set forth
in this Section 4.18 shall be assignable at the election of any Purchaser to one
or more of any Purchaser’s Affiliates, but not otherwise.  For purposes of
clarification, the provisions of this Section 4.18 are to apply to any
Subsequent Equity Placement, including multiple Subsequent Equity Placements,
whether related or unrelated, during the period covered hereby.
 
 
39

--------------------------------------------------------------------------------

 
 
(c)           If and to the extent that any Purchaser, including Affiliates and
Attribution Parties of the Purchaser, has a right to participate in any offering
of securities of the Company under any other agreement, including without
limitation a right to participate arising under Section 4.18 of the 2012
Offering SPA (the "Prior Rights"), none of the rights hereunder shall modify,
limit or supersede such Prior Rights; provided, however, that the securities
that such Purchaser may purchase hereunder and pursuant to the Prior Rights
shall not be aggregated.
 
4.19 Fundamental Transactions.  The Company covenants and agrees while any
Warrants are outstanding, it (i) will not permit (to the extent within its
control), (ii) will take all necessary action to prevent both the occurrence or
consummation of (including, without limitation, adopting a poison pill or other
similar anti-takeover provision or method) and the requirement to make any
payment or adjustment or issue any shares of Common Stock or other securities
with respect to, and (iii) will not be party to, any fundamental transaction,
change of control or similar event, or an event that with the passage of time
could result in a fundamental transaction, change of control or similar event
under any agreement (including, without limitation, any employment agreement),
outstanding security (including, without limitation, any option or warrant to
purchase Common Stock) or other instrument or make any announcement of any of
the foregoing.  In furtherance of the foregoing and without limiting in any
manner any other rights of the Purchasers or obligations of the Company set
forth in any of the Transaction Documents, in the event the Company learns of
any third party attempting or seeking to take action to cause a fundamental
transaction, change of control or similar event (including, without limitation,
through a tender or exchange offer), or an event that with the passage of time
could result in a fundamental transaction, change of control or similar event
(including, without limitation, through a tender or exchange offer) under any
agreement (including, without limitation, any employment agreement), outstanding
security (including, without limitation, any option or warrant to purchase
Common Stock) or other instrument, that does not conform to the requirements of
the Transaction Documents and that does not afford or grant the Purchasers all
of the rights and payments they would receive in a Company Controlled
Fundamental Transaction (including, without limitation, any payments they would
receive if they were holders of the shares of Common Stock issuable upon
exercise of the Warrants (without regard to any limitation on the exercise of
the Warrants)), subject to the exercise by the Board of Directors of the Company
of its fiduciary duties in accordance with applicable law, the Company covenants
and agrees to take all reasonable efforts to adopt a poison pill, and to the
extent that any previously adopted poison pill ceases to be effective, to
re-adopt a poison pill, or any other anti-takeover provision or method necessary
to prevent such fundamental transaction, change of control or similar event
(including, without limitation, through a tender or exchange offer), or event
that with the passage of time could result in a fundamental transaction, change
of control or similar event (including, without limitation, through a tender or
exchange offer) under any agreement or other instrument, that does not conform
to the requirements of the Transaction Documents and that does not afford or
grant the Purchasers all of the rights and payments they would receive in a
Company Controlled Fundamental Transaction (including, without limitation, any
payments they would receive if they were holders of the shares of Common Stock
issuable upon exercise of the Warrants (without regard to any limitation on the
exercise of the Warrants)).  The Company covenants and agrees while any Warrants
are outstanding, that it will not permit, will take all necessary action to
prevent (including, without limitation, adopting a poison pill or other similar
anti-takeover provision), and will not be party to, any Fundamental Transaction
unless the Company and each applicable acquirer or beneficial owner of
securities that is directly or indirectly party to or associated with any
applicable Fundamental Transaction, including each Successor Entity or Successor
Entities, jointly and severally agrees (x) to the requirements and other
provisions set forth in the Warrants, including, without limitation, Section
3(d) thereto and all requirements to issue cash, securities (including, without
limitation any options or warrants to purchase Common Stock) or other assets
thereunder, and (y) to treat each holder of the Warrants (each, a “Holder”) in
all respects no worse than as if such Holder was a holder of Warrant Shares and
no worse (and, other than in
 
 
40

--------------------------------------------------------------------------------

 
 
connection with a Company Controlled Fundamental Transaction (as defined in the
Warrants), no better) than its treatment of any other holder of shares of Common
Stock.  For purposes of clarification, the foregoing shall mean that no
Fundamental Transaction shall occur or be consummated unless (i) to the extent
set forth in the Warrants, each Holder shall have the right to require the
Company and/or the Successor Entity and/or Successor Entities, jointly and
severally, to deliver upon the occurrence or consummation, and it shall be a
required condition to such occurrence or consummation, of the Fundamental
Transaction or at any time thereafter, in satisfaction of the Warrants, such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights and any shares of
Common Stock) which each Holder would have been entitled to receive upon the
happening of such Fundamental Transaction or the record, eligibility or other
determination date for the event resulting in such Fundamental Transaction, had
the Warrants been exercised in full (without regard to any limitations on
exercise of the Warrants) with such Holder becoming a holder of such shares of
Common Stock issuable upon such exercise immediately prior to such Fundamental
Transaction or the record, eligibility or other determination date for the event
resulting in such Fundamental Transaction; (ii) it is recognized that the
purpose of this Section 4.19 is to assure that in all circumstances of any
Fundamental Transaction or similar corporate type transaction, each Holder will
have rights pursuant to the terms of the Warrants no worse (and, other than in
connection with a Company Controlled Fundamental Transaction, no better) in any
way than or adversely affected relative to or in any manner not as advantageous
(or, other than in connection with a Company Controlled Fundamental Transaction,
disadvantageous) as those of a holder of the number of shares of Common Stock
issuable upon exercise of the Warrants (without regard to any limitations on
exercise of the Warrants) as if the Warrants had already been exercised into
Common Stock (without regard to any limitations on exercise of the Warrants)
prior to such Fundamental Transaction or the record, eligibility or other
determination date for the event resulting in such Fundamental Transaction and
shall not receive worse (or, other than in connection with a Company Controlled
Fundamental Transaction pursuant to the terms of the Warrants, better)
treatment, be prejudiced or adversely affected relative to (or treated in any
manner not as advantageous or, other than in connection with a Company
Controlled Fundamental Transaction, disadvantageous) as the treatment afforded
to any holders of shares of Common Stock in such Fundamental Transaction or
similar corporate type transaction by virtue of the fact that a Holder holds a
Warrant rather than the shares of Common Stock issuable upon exercise of the
Warrant (without regard to any limitations on exercise of the Warrant); (iii) it
is specifically intended that no Person attempt to structure a transaction in
any manner to circumvent the intent of this Section 4.19 and therefore the
provisions of this Section 4.19 shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4.19 and
pursuant to the terms of the Warrants to the extent necessary to correct this
paragraph or any portion hereof which may be defective or inconsistent with the
intended treatment of each Holder, or to make changes or supplements necessary
or desirable to properly give effect to such treatment, as no worse (or, other
than in connection with a Company Controlled Fundamental Transaction, no better)
in any way than or adversely effected relative to or in any manner not as
advantageous (or, other than in connection with a Company Controlled Fundamental
Transaction, disadvantageous) as a holder of the number of shares of Common
Stock issuable upon exercise of the Warrants (without regard to any limitations
on exercise of the Warrants) in any Fundamental Transaction or similar corporate
type transaction as herein contained; (iv) it is specifically intended, among
other events and transactions, that any tender offer or similar transaction made
with respect to the Company or 50% or more of the Common Stock is deemed a
Fundamental Transaction under the Warrants; (v) it is acknowledged that
notwithstanding any provision that may be interpreted to the contrary, as
provided in the Warrants each Holder has an express right to receive at least
the same proportion and amount of cash, if any, per Warrant Share (provided,
that the foregoing shall in no way limit the rights of the Holder to get any
Fundamental Transaction Warrant Early Termination Price (as defined in the
Warrants) entirely in cash) that each holder of a share of Common Stock is
entitled to receive from the Company or any Successor Entity or Successor
Entities, upon any Fundamental Transaction (such as a cash merger or cash tender
offer) where cash comprises any portion of the applicable consideration or
payment, that they would have been entitled to receive had they exercised their
Warrants prior to the Fundamental Transaction or the record, eligibility or
other determination date for the event resulting in such Fundamental Transaction
(without regard to any limitations on the exercise of this Warrant); (vi) it is
acknowledged that the provisions of this Section 4.19 may not be waived,
modified or otherwise implemented otherwise than in strict conformity with the
intention hereof and shall apply to a successor holder of the Warrants and any
Successor Entity or Successor Entities, and (vii) notwithstanding any provision
of this Agreement, the Warrants or any other agreement or contract that could in
any way be read to limit the right of any Holder to elect and receive at any
time in perpetuity any payments pursuant to the Warrants, no provision of this
Agreement, the Warrants or any other agreement or contract shall limit the
rights of any Holder (including, without limitation, the right to receive any
Redemption Price (as defined in the Warrants)) to receive at any time in
perpetuity any payments pursuant to the Warrants.  The Purchasers shall be third
party beneficiaries to any agreements between the Company and any applicable
Successor Entity in order to give effect to this Section 4.19.
 
 
41

--------------------------------------------------------------------------------

 
 
4.20 Subdivisions.  So long as any Warrants are outstanding, the Company shall
not subdivide (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares or take any other action or otherwise allow the
Exercise Price (as defined in the Warrants) of the Warrants to be less than the
par value of the Common Stock.
 
4.21 Contrary Positions.  The Company covenants and agrees not to take any
position contrary to (x) the representations set forth in Section 3.1(hh) and
Section 3.1(jj), as if each such representation was made on any date from and
after the Closing Date assuming (i) the facts and circumstances that exist as of
the Closing Date are not materially changed by a Purchaser and (ii) with respect
to the representation in clause (ii) of the first sentence of Section 3.1(jj),
the Purchaser Condition is satisfied or (y) any of its other representations set
forth herein, as if each such representation was made on the Closing Date,
assuming the facts and circumstances that exist as of the Closing Date with
respect to such representations are not materially changed.  The Company
acknowledges and agrees that, with respect to Section 3.1(hh) neither an
exercise of any or all of the Warrants or the 2012 Warrants (assuming the
exercise in full of the Warrants and the 2012 Warrants without regard to any
limitations on exercise of the Warrants or the 2012 Warrants) nor any waiver of
Section 2(d) of the Warrants in accordance with the terms thereof shall be
deemed to be a material change in the facts and circumstances that exist as of
the Closing Date.
 
4.22 No Stock Buy-Backs, Dividends or Purchase Rights.  So long as any Purchaser
holds any of the Securities, the Company shall not redeem, repurchase or
otherwise reduce the number of outstanding shares of Common Stock (except for
stock repurchases in the ordinary course of business in connection with tax
withholding obligations upon vesting of restricted stock or restricted stock
units issued under an Approved Stock Plan in the amount not to exceed fifty
percent (50%) of the vested amount of the restricted stock and restricted stock
units).  So long as the Purchasers in the aggregate beneficially own Common
Stock or Common Stock Equivalents equal to or convertible or exercisable, as the
case may be, into at least 20% of the Company’s outstanding shares of Common
Stock (calculated as if the Warrants and the 2012 Warrants were exercised in
full without regard to any limitations on exercise of the Warrants or the 2012
Warrants), the Company shall not, and the Company shall not permit its
Subsidiary to, directly or indirectly, (x) declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to any or all
holders of its Common Stock, capital stock or Common Stock Equivalents, by way
of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) or (y) grant, issue or sell any Common
Stock Equivalents or rights to purchase stock, warrants, securities or other
property pro rata to the record holders of any class of its capital stock or
Common Stock Equivalents.
 
4.23 Existence of Liens.  So long as the Purchasers in the aggregate
beneficially own Common Stock or Common Stock Equivalents equal to or
convertible or exercisable, as the case may be, into at least 20% of the
Company’s outstanding shares of Common Stock (calculated as if the Warrants and
the 2012 Warrants were exercised in full without regard to any limitations on
exercise of the Warrants or the 2012 Warrants), the Company shall not, and the
Company shall not permit its Subsidiary to, directly or indirectly, allow or
suffer to exist any Lien other than Permitted Liens.
 
4.24 Amendments and Future Agreements.  So long as any Purchaser holds any of
the Warrants, the Company shall not (i) amend, waive, modify or terminate any
provision of any outstanding securities (including, without limitation, any
warrants) or (ii) be party to any transaction (including any contract, agreement
or other arrangement) or issue any security (including, without limitation, any
option or warrant to purchase Common Stock) or other instrument, with a
provision or term (including, without limitation, any fundamental transaction,
change of control or similar event provision) which in any way (I) restricts the
Company’s ability to issue any shares of Common Stock or other securities as a
result of, the Company’s issuance of, any of the Securities, Warrants, 2012
Securities or 2012 Warrants or (II) restricts the Company’s ability to make any
payment in full or any adjustment under any of the Securities, Warrants, 2012
Securities or 2012 Warrants or (III) is triggered by, or could require the
Company to make any payment or adjustment or issue any shares of Common Stock or
other securities as a result of, the Company’s issuance of, any of the
Securities, Warrants, 2012 Securities or 2012 Warrants.
 
 
42

--------------------------------------------------------------------------------

 
 
4.25 2012 Offering.  Notwithstanding any provision of this Agreement or any
Transaction Document that could or may be construed to the contrary, nothing in
this Agreement or any Transaction Document shall in any manner whatsoever (i)
modify, limit, or supersede any provision of any agreement entered into or any
right of the purchasers in the 2012 Offering or obligation of the Company
relating to or arising from the 2012 Offering or (ii) require or allow for any
payment or issuance to be made in connection with the offering contemplated
hereby (including the Warrants) unless a payment or issuance obligation is
triggered and made in connection with the 2012 Offering Documentation (including
the 2012 Warrants) such that if any event triggers a payment under a Transaction
Document (including the Warrants), such event shall also be deemed to trigger a
payment under the 2012 Offering Documentation (including the 2012 Warrants).
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Survival. Other than as specifically set forth herein, this Agreement, the
representations and warranties contained herein and the obligations contained
herein, including, without limitation, the covenants and indemnification
obligations contained herein, and other terms hereunder shall survive
indefinitely.
 
5.2 Fees and Expenses.  At Closing, the Company shall reimburse the
Purchasers or their designee(s) for all reasonable costs and expenses, in the
aggregate, incurred in connection with the transactions contemplated by the
Transaction Documents (including all reasonable legal fees and disbursements in
connection therewith, documentation and implementation of the transactions
contemplated by the Transaction Documents and due diligence in connection
therewith), which amount may be withheld by each Purchaser from its Subscription
Amount at the Closing.  Except as expressly set forth in herein and in the other
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules, other
than any prior agreements relating to issuances of securities by the Company to
any Purchaser or any of its Affiliates (including, without limitation, relating
to the 2012 Offering, the 2012 Offering SPA and the 2012 Warrant).
 
 
43

--------------------------------------------------------------------------------

 
 
5.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email delivery at the
facsimile number or email address set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email delivery at the facsimile number or email
address set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and the Required Holders; provided that notwithstanding the foregoing,
any such amendment or waiver that disproportionately, materially and adversely
affects the rights and obligations of any Purchaser relative to the comparable
rights and obligations of the other Purchasers shall require the prior written
consent of such adversely affected Purchaser.  No such amendment shall be
effective to the extent that it applies to fewer than all of the Purchasers or
holders of Securities.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the Purchasers and their
applicable Affiliates.  The Company has not, directly or indirectly, made any
agreements with any Purchasers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. 
 
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger or
otherwise by operation of law).  Any Purchaser may assign any or all of its
rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchasers”.
 
5.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.
 
 
44

--------------------------------------------------------------------------------

 
 
5.9 Governing Law and Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, stockholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
5.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.11 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.12 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction, and, if
requested by the Company, the posting of a customary bond.  The applicant for a
new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
 
45

--------------------------------------------------------------------------------

 
 
5.13 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.  The Company therefore agrees that the
Holders shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages and without
posting a bond or other security.  In the event that the Purchaser delivers a
Fundamental Transaction Early Termination Notice (as defined in the Warrants)
pursuant to a Clause C Fundamental Transaction (as defined in the Warrants) and
the Company pays in full to the Purchaser, pursuant to and in accordance with
the terms of Section 3(d) of the Warrants, the related Fundamental Transaction
Warrant Early Termination Price (as defined in the Warrants), the Purchaser
shall not be entitled to any other payment for damages hereunder with respect to
such redeemed Warrants solely in connection with such Clause C Fundamental
Transaction.
 
5.14 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers, and the Company
acknowledges that the Purchasers do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations, the transactions contemplated by the
Transaction Documents, the Company or its Common Stock.  Each Purchaser shall be
entitled, at its own expense, to independently protect and enforce its rights
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in its review and negotiation of the Transaction Documents.
 
5.15 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.16 Construction.  The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments
thereto.  In addition, each and every reference to share prices and shares of
Common Stock in any Transaction Document shall be subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.
 
 
46

--------------------------------------------------------------------------------

 
WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.


(Signature Pages Follow)
 
 
47

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


PALATIN TECHNOLOGIES, INC.
 
 
 
     /s/ Stephen T. Wills
 
By:_________________________________________ ________
     Name:  Stephen T. Wills
     Title: Executive Vice President, Chief Financial Officer and
               Chief Operating Officer
 
 
Address for Notice:
 
Palatin Technologies, Inc.
4-B Cedar Brook Drive
Cedar Brook Corporate Center
Cranbury, NJ 08512
Attention: Stephen A. Slusher, Chief Legal Officer
Facsimile number: (609) 495-2202
Electronic mail: sslusher@palatin.com
 
 
With a copy to (which shall not constitute notice):
 
 
Faith L. Charles, Esq.
Thompson Hine LLP
335 Madison Avenue
12th Floor
New York, NY 10017
Facsimile number: (212) 344-6101
Electronic mail: Faith.Charles@thompsonhine.com
 
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
48

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: QUINTESSENCE FUND L.P., by its general partner QVT Associates
GP LLC
Signature of Authorized Signatory of Purchaser:  /s/ Tracy Fu
Name of Authorized Signatory: Tracy Fu
Title of Authorized Signatory: Managing Director
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Purchaser:


Quintessence Fund L.P.
c/o QVT Financial LP
1177 Avenue of the Americas, 9th Floor
New York, New York 10036


With a copy to (which shall not constitute notice):


Schulte Roth &Zabel LLP
919 Third Avenue
New Yark, New York 10022
Attention: Eleazer Klein, Esq.


Address for Delivery of Securities to Purchaser (if not same as address for
notice):


Schulte Roth &Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.


Subscription Amount: $ 961,112


_____________ Shares,


Series C 2014 Warrants to purchase 1,298,800 shares of Common Stock


EIN Number:  [PROVIDED UNDER SEPARATE COVER]
 
 
49

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: QVT FUND IV LP, by its general partner QVT Associates GP LLC
Signature of Authorized Signatory of Purchaser:  /s/ Tracy Fu
Name of Authorized Signatory: Tracy Fu
Title of Authorized Signatory: Managing Director
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Purchaser:


QVT Fund IV LP
c/o QVT Financial LP
1177 Avenue of the Americas, 9th Floor
New York, New York 10036


With a copy to (which shall not constitute notice):


Schulte Roth &Zabel LLP
919 Third Avenue
New Yark, New York 10022
Attention: Eleazer Klein, Esq.


Address for Delivery of Securities to Purchaser (if not same as address for
notice):


Schulte Roth &Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.


Subscription Amount: $ 1,352,448


_____________ Shares,


Series C 2014 Warrants to purchase 1,827,633 shares of Common Stock


EIN Number:  [PROVIDED UNDER SEPARATE COVER]
 
 
50

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: QVT FUND V LP, by its general partner QVT Associates GP LLC
Signature of Authorized Signatory of Purchaser:  /s/ Tracy Fu
Name of Authorized Signatory: Tracy Fu
Title of Authorized Signatory: Managing Director
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Purchaser:


QVT FUND V LP
c/o QVT Financial LP
1177 Avenue of the Americas, 9th Floor
New York, New York 10036


With a copy to (which shall not constitute notice):


Schulte Roth &Zabel LLP
919 Third Avenue
New Yark, New York 10022
Attention: Eleazer Klein, Esq.


Address for Delivery of Securities to Purchaser (if not same as address for
notice):


Schulte Roth &Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.


Subscription Amount: $ 7,686,440


_____________ Shares,


Series C 2014 Warrants to purchase 10,387,081 shares of Common Stock


EIN Number:  [PROVIDED UNDER SEPARATE COVER]
 
 
51

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: 667, L.P. (Account # 1)
BY: BAKER BROS. ADVISORS LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667,
L.P., and not as the general partner.


/s/ Scott Lessing
By: _________________________________
Name of Authorized Signatory: Scott Lessing
Title of Authorized Signatory: President
 
Email Address of Authorized Signatory: slessing@BBInvestments.com
 
Address for Notice to Purchaser:
 
Baker Brothers Investments
667 Madison Avenue, 21st Floor
New York, NY 10065




Address for Delivery of Securities to Purchaser (if not same as address for
notice):








Subscription Amount: $ 497,889.97


102,067 Shares,




Series C 2014 Warrants to purchase 569,378 shares of Common Stock




EIN Number:  [PROVIDED UNDER SEPARATE COVER]
 
 
52

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: 667, L.P. (Account # 2)
BY: BAKER BROS. ADVISORS LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667,
L.P., and not as the general partner.


/s/ Scott Lessing
By: _________________________________
Name of Authorized Signatory: Scott Lessing
Title of Authorized Signatory: President
 
Email Address of Authorized Signatory: slessing@BBInvestments.com
 
Address for Notice to Purchaser:
 
Baker Brothers Investments
667 Madison Avenue, 21st Floor
New York, NY 10065




Address for Delivery of Securities to Purchaser (if not same as address for
notice):








Subscription Amount: $ 360,039.90


73,808 Shares,




Series C 2014 Warrants to purchase 411,735 shares of Common Stock




EIN Number:  [PROVIDED UNDER SEPARATE COVER]
 
 
53

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO PTN SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: BAKER BROTHERS LIFE SCIENCES, L.P.
BY: BAKER BROS. ADVISORS LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667,
L.P., and not as the general partner.


/s/ Scott Lessing
By: _________________________________
Name of Authorized Signatory: Scott Lessing
Title of Authorized Signatory: President
 
Email Address of Authorized Signatory: slessing@BBInvestments.com
 
Address for Notice to Purchaser:
 
Baker Brothers Investments
667 Madison Avenue, 21st Floor
New York, NY 10065




Address for Delivery of Securities to Purchaser (if not same as address for
notice):








Subscription Amount: $ 9,142,070.27


1,874,125 Shares,




Series C 2014 Warrants to purchase 10,454,698 shares of Common Stock




EIN Number:  [PROVIDED UNDER SEPARATE COVER]
 
54

--------------------------------------------------------------------------------

 